       Case 2:19-cv-02216-CKD Document 21 Filed 06/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST LEE VADEN,                                No. 2:19-cv-2216 CKD P
12                      Plaintiff,
13           v.                                        ORDER
14    DR. ROBERT L. MAYES, et al.,
15                      Defendants.
16

17          Plaintiff has requested an extension of time to file an amended complaint. Good cause

18   appearing, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s request for an extension of time (ECF No. 20) is granted; and

20          2. Plaintiff is granted until August 1, 2020 to file an amended complaint. Failure to file

21   an amended complaint by that date will result in a recommendation that this action be dismissed.

22   Dated: June 10, 2020
                                                     _____________________________________
23
                                                     CAROLYN K. DELANEY
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     vade2216.mfe
28
